Citation Nr: 0813723	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for fibromyalgia.  

2.  Entitlement to service connection for chronic lupus.  

3.  Entitlement to service connection for a chronic bilateral 
upper and lower extremity disorder.  

4.  Entitlement to an increased disability evaluation for the 
veteran's chronic dorsal (thoracic) strain and injury 
residuals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had certified active service from September 1984 
to October 1987 and from June 1991 to November 1991 and 
additional duty with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for fibromyalgia, chronic lupus, and a chronic 
bilateral upper and lower extremity disorder and denied an 
increased disability evaluation for the veteran's dorsal 
(thoracic) strain and injury residuals.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for fibromyalgia, the Board is required to 
consider the question of whether new and material evidence 
has been received to reopen the veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that while there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute a single claim.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet.App. 307, 313 (2006).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  
REMAND

Service medical records dated in 1992 and 1993 indicate that 
the veteran was an active member of the Ohio Army National 
Guard.  The veteran's complete periods of active duty, active 
duty for training, and inactive duty for training with the 
Ohio Army National Guard have not been verified.  

A January 2006 VA treatment record states that the veteran 
complained of chronic back pain.  She reported receiving 
ongoing treatment from a Dr. Kates and treatment from Edgar 
Jackson, M.D., who recently retired.  Clinical documentation 
of the cited treatment is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holdings 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet.App. 1 (2006); and Vazquez-Flores v. 
Peake, and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.   

2.  Then contact the veteran and request 
that she provide information as to all 
post-service treatment of her chronic 
fibromyalgia, lupus, upper and lower 
extremity disorder and treatment of her 
service-connected dorsal (thoracic) stain 
and injury residuals sinusitis after 2002 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Edgar Jackson, M.D., Dr. Kates, 
and all identified other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Ohio 
Army National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of her fibromyalgia and claimed 
chronic lupus and upper and lower 
extremity disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically state whether the veteran 
has chronic lupus.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
fibromyalgia had its onset during 
active service; otherwise originated 
during active service/active 
duty/active duty for training; is 
etiologically related to the 
veteran's service in Southwest Asia; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disability.  

b.  If chronic lupus is diagnosed, 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disability had its onset 
during active service; otherwise 
originated during active 
service/active duty/active duty for 
training; is etiologically related 
to the veteran's service in 
Southwest Asia; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disability.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
upper and/or lower extremity had its 
onset during active service; 
otherwise originated during active 
service/active duty/active duty for 
training; is etiologically related 
to the veteran's service in 
Southwest Asia; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disability.  

Send the claims file to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for fibromyalgia; service 
connection for chronic lupus and a 
chronic upper and lower extremity 
disorder; and an increased evaluation for 
her dorsal (thoracic) strain and injury 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

